PER CURIAM.
A review of the 'complaint and affidavits reveals sufficient allegations of jurisdictional facts for the purpose of long-arm jurisdiction. This case is factually indistinguishable from Lacy v. Force V Corp., 403 So.2d 1050 (Fla. 1st DCA 1981), which held that where a contract with an Ohio corporation was to be performed within the State of Florida, it was breached in Florida for the purpose of the Florida court’s jurisdiction over the corporation. § 48.193(l)(g), Fla. Stat. (1987).
The order dismissing the cause for lack of jurisdiction over the person is reversed and remanded.